Citation Nr: 0425789	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  02-09 789	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a urinary condition 
on a direct basis.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1953 to June 
1954.

This case comes before the Board of Veterans' Appeals (Board) 
from a January 2002 RO decision which denied service 
connection for a urinary condition, and from an August 2002 
RO decision which found that new and material evidence had 
not been submitted sufficient to reopen a claim for service 
connection for hypertension.  The veteran requested an RO 
hearing, but in June 2004 his representative indicated that 
he no longer desired a hearing.

The Board notes that in the veteran's substantive appeal (VA 
Form 9), dated in June 2002, he asserts that his urinary 
condition is secondary to a service-connected left kidney 
condition.  However, such a claim for secondary service 
connection was not raised in the veteran's original claim, 
dated in June 2001, or in his notice of disagreement, dated 
in February 2002.  As a result, the RO did not have to 
opportunity to develop or address the new contention that 
this disability was not the result of his service, but the 
result of a service-connected disability, a distinctly 
different claim.   

As the claim was not raised prior to the substantive appeal 
and was not addressed by the RO due to this fact, the issue 
of entitlement to service connection for a urinary condition 
on a secondary basis is not properly before the Board at this 
time and is therefore referred to the RO for initial 
consideration.  The Board will address the issue of 
entitlement to service connection for a urinary condition on 
a direct basis.


FINDINGS OF FACT

1.  A urinary condition began many years after service, and 
was not caused by any incident of service.

2.  In a March 1975 decision, the RO denied service 
connection for hypertension.  Evidence received since that 
time is cumulative or redundant, or does not relate to an 
unestablished fact necessary to substantiate the claim, and 
the additional evidence does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  A urinary condition was not incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

2.  New and material evidence has not been submitted to 
reopen a claim for service connection for hypertension, and 
the March 1975 RO decision remains final.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from August 
1953 to June 1954.  His service medical records are negative 
for the presence of hypertension or a chronic urinary 
condition during service.  His blood pressure reading at the 
time of his August 1953 entrance examination was 110/76, and 
was 110/70 at the time of his separation examination.  Blood 
pressure readings during service were normal.

In March 1962, the RO denied a claim for service connection 
for hypertension. The veteran did not appeal this decision.

In March 1975, the RO again denied a claim for service 
connection for hypertension.  The veteran did not appeal this 
decision, and it became final.

VA outpatient treatment records from 1989 show the veteran 
with recent episodes of dysuria and a diagnosis of arterial 
hypertension.  Records from 1990 show a blood pressure of 
120/80 and an assessment of arterial hypertension.  It was 
noted that he had well-controlled hypertension.  Records from 
1991 show complaints of dysuria and nocturia, and continued 
assessments of arterial hypertension but with good control.  
Records from 1992 show ongoing nocturia with good control of 
arterial hypertension, and records from 1993 show excellent 
control of hypertension.

VA outpatient treatment records dated in 2001 show that in 
January the veteran reported prostate drainage and curetage a 
year previously, and was currently experiencing urine 
retention.  He indicated that he had been informed that he 
had a nodule on his prostate and needed a biopsy.  Records 
dated in June 2001 show that he had stopped taking medication 
because of erectile and libido problems, and stated that only 
two of eight biopsies taken had shown cancer.  His prostate-
specific antigen (PSA) level was 4.27 at this time.  In 
October 2001, he reported ardor during urination, and was 
assessed with prostate cancer by history. 

In June 2001, the veteran filed his claim for service 
connection for a urinary condition.

In May 2002, the veteran filed his application to reopen a 
claim for service connection for hypertension.

In August 2002, the veteran was given a VA genitourinary 
examination.  It was noted that he was diagnosed with 
carcinoma of the prostate in August 2000.  He was then 
started on medication, and later underwent radiotherapy for 
eight weeks after a bone scan and computed tomography (CT) 
scan.  A transurethral resection of the prostate was 
indicated as having been performed in January 2000.  
Subjectively, the veteran reported a 19-pound weight loss.  
He reported a urinary frequency of six times during the day 
and six times during the night.  There was no hesitancy and 
no dysuria, and normal urinary flow.  There was no terminal 
dribbling.  He reported impotence, but no recurrent urinary 
tract infections.  In 2001, he spontaneously passed a small 
stone with little pain.  He had undergone radiotherapy and 
hormone therapy.  

Following physical examination, the examiner's diagnoses were 
adenocarcinoma of the prostate, status post radiotherapy, 
current hormone therapy, status post transurethral resection 
of the prostate, small left hydrocele, and sexual dysfunction 
secondary to status post resection of the prostate, 
radiotherapy, and hormone therapy.
II.  Analysis

The Board notes that, in November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development actions needed to fairly 
adjudicate the claims on appeal have been accomplished.  
Through the November 2001 and June 2002 letters from the RO 
to the veteran regarding his claims, and the June 2002 and 
June 2003 statements of the case, the RO has notified the 
veteran and his representative of the legal criteria 
governing the claims, the evidence that has been considered 
in connection with his appeal, and the bases for the denial 
of his claims.  Consequently, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence necessary to support his claims, and has been 
afforded ample opportunity to submit such information and 
evidence.  

The Board finds that the RO's November 2001 and June 2002 
letters to the veteran, along with other communications 
issued by the RO to the veteran, satisfy the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).
 
In addition to the above-cited authority, the Board points 
out that in the recent decision of Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court appears to indicate that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to his claims.  

With regard to the duty to inform the veteran of the evidence 
that is needed to substantiate the claims (the first 
Pelegrini notice requirement), the November 2001 and June 
2002 letters (page 2 of each) notify the veteran of the 
evidence that is needed to establish service connection and 
reopen a previously denied claim.  With regard to the duty to 
notify the veteran what evidence, if any, is to be obtained 
by the VA (the second Pelegrini notice requirement), the 
November 2001 letter (page 2) and the June 2002 letter (page 
3) note the actions the RO will undertake.  With regard to 
the duty to notify the veteran what evidence, if any, is to 
be provided by the claimant (the third Pelegrini notice 
requirement), the November 2001 and June 2002 letters (page 2 
of each) notified the veteran of evidence the VA needed from 
him.  With regard to the duty to request that the claimant 
provide any evidence in the claimant's possession that 
pertains to his claims (the fourth Pelegrini notice 
requirement), in the November 2001 and June 2002 letters 
(page 2 of each), the RO indicates all evidence that the 
veteran should provide which is relevant to his claims.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such a pre-adjudication 
notice was not prejudicial to the claimant.  See 38 U.S.C.A 
§ 7261(b) (West 2002) (providing that "[i]n making the 
determinations under [38 U.S.C.A. § 7261(a)], the Court shall 
take due account of the rule of prejudicial error.").  

The Board notes that, in the case on appeal, the documents 
meeting the VCAA's notice requirements were provided to the 
veteran prior to the respective January 2002 and August 2002 
rating actions.  Thus, the Pelegrini requirements were 
complied with in a timely manner in this case.  

The Board also finds that the duty to assist the veteran has 
been met in this case.  Relevant medical records have been 
obtained and a VA examination has been provided.  The veteran 
requested an RO hearing, but in June 2004 indicated that he 
no longer desired such a hearing.  Neither the veteran nor 
his representative has indicated that there is any 
outstanding pertinent evidence that the RO has not already 
obtained or attempted to obtain that could be obtained.  
Review of this case indicates no pertinent medical evidence 
that would support the veteran's claim is available.  Under 
these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding with a decision at 
this time.  

The Board notes that another VA examination and medical 
opinion, under 38 C.F.R. § 3.159(c)(4), is not required in 
this case.  Service records do not substantiate a specific 
in-service disease or injury for service connection purposes, 
and there is no medical indication of a relationship between 
the current condition and any in-service event.  See 
38 C.F.R. § 3.159(c)(4)(B).  

The Board also points out that the VCAA expressly provides 
that nothing in the Act "shall be construed to require [VA] 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured, as described 
in section 5108 of this title."  38 U.S.C. § 5103A(f).  
Thus, it does not appear that the duty to assist provisions 
of the Act is applicable to the petitions to reopen.  In any 
event, the Board finds that the duty to assist for both 
issues has been met under the VCAA.     



A.  Service connection for a urinary condition

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service medical records are negative for the presence of a 
chronic urinary condition during service.  Post-service 
medical records do not show treatment for any type of urinary 
condition until the late 1980s and early 1990s, over 30 years 
after service.  Subsequent medical records show various 
genitourinary conditions, including prostate cancer, left 
hydrocele, and sexual dysfunction.  The veteran has undergone 
transurethral resection of the prostate as well as 
radiotherapy and hormone therapy.  He is currently service-
connected for residuals of shell fragment wounds to the 
abdomen, stomach, and kidney, and for a splenectomy and left 
hydrocele.  

Regarding the etiology of the veteran's urinary condition, 
there is no competent medical evidence of record which links 
the condition to any incident of service.  VA outpatient 
treatment records and a VA examination which address the 
condition do not relate it to military service.  The absence 
of a nexus opinion and the absence of treatment for the 
condition in the service medical records provide negative 
evidence against the claim.  There are no other medical 
opinions of record regarding the etiology of the urinary 
condition.  Service medical records do not show a chronic 
urinary condition during service, and available post-service 
medical records show no treatment for a urinary condition 
until many years after service, which provides more negative 
evidence against this claim.  

There is no competent medical evidence of record which 
relates the veteran's urinary condition to service.  The 
veteran himself now appears not to contend that this 
disability is related to his service, but instead contends 
that this condition has been caused by a service connected 
disability, an issue that has not been addressed by the RO 
and is not before the Board at this time.  

In the absence of any evidence of a nexus between the urinary 
condition and service, service connection for a urinary 
condition on a direct basis is not warranted.  

While the veteran has indicated his belief that he has a 
urinary condition which is related to service, the veteran is 
a layman, and as such has no competence to give a medical 
opinion on diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Simply stated, he does 
not have the medical expertise to state that his urinary 
condition is the result of his service.

The weight of the credible evidence demonstrates that any 
current urinary condition began after the veteran's active 
duty and was not caused by any incident of service.  The 
condition was not incurred in or aggravated by service.  As 
the preponderance of the evidence is against the claim for 
service connection for a urinary condition, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 
 
B.  New and material evidence for service connection for 
hypertension

A March 1975 RO decision denied service connection for 
hypertension.  Such decision is considered final, with the 
exception that the claim may be reopened if new and material 
evidence has been submitted since then, and if so reopened, 
the claim will be reviewed on a de novo basis.  38 U.S.C.A. 
§§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio 
v. Derwinski, 1 Vet. App. 140 (1991). 

In May 2002, the veteran applied to reopen the previously 
denied claim for service connection.  As applicable to the 
present appeal, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R.  § 3.156(a) (2003).

At the time of the RO's 1975 decision, evidence of record 
included the veteran's service medical records and some post-
service treatment records.  These records showed that 
arterial hypertension was not found until the 1960s, and did 
not relate the condition to any of the veteran's service-
connected disabilities.  Because the condition was not shown 
to have existed during service or within the one-year 
presumptive period following service, and was not related to 
a service-connected condition, the claim for service 
connection for hypertension was denied.

Evidence received since the RO's 1975 decision consists of VA 
outpatient treatment records which show continuing treatment 
for hypertension, with indications that hypertension was 
well-controlled with medication.  As the existence of 
hypertension was a previously known fact, such medical 
records are cumulative and not new.  Moreover, the additional 
medical records do not link current hypertension with service 
or with a service-connected disability, and therefore such 
records are not material evidence, as they do not raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.

Since the RO's 1975 decision, the veteran has again asserted 
that he has hypertension which is attributable to service or 
to a service-connected disability; however, this assertion 
was previously considered and is not new evidence.  Vargas-
Gonzalez v. West, 12 Vet. App. 321 (1999).  Moreover, as a 
layman the veteran has no competence to give a medical 
opinion on diagnosis or etiology of a condition, and his 
statements on such are not material evidence.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998) (citing Espiritu).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  
 
The Board concludes that new and material evidence has not 
been submitted since the 1975 RO decision.  Thus the claim 
for service connection for hypertension is not reopened, and 
the 1975 RO decision remains final.


ORDER

Service connection for a urinary condition is denied.

As new and material evidence to reopen the claim for service 
connection for hypertension has not been received, the 
appeal, as to that issue, is denied.


	                        
____________________________________________
	JOHN CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



